Case 4:19-cr-00909 Document1 Filed on 12/18/19 in TXSD Page 1 of 3

United States Courts
Southern District of Texas

FILED
UNITED STATES DISTRICT COURT DEC 18 2019
SOUTHERN DISTRICT OF TEXAS .
HOUSTON DIVISION David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA § 1 9 GR 9 0 9 |
§ Fo mA a nS
Vv. § CRIMINAL NO.
§
JIMMY ORTIZ, §
Defendant §
INFORMATION
The United States Attorney charges:
At all times material to this Information:
COUNT ONE

Money Laundering of Wire Fraud Proceeds
(18 U.S.C. §§1956(a)(1)(B)(1) and 2)

1. On or about the date set forth below, in the Houston Division of the
Southern District of Texas and elsewhere, the defendant,
JIMMY ORTIZ,
aiding and abetting others and aided and abetted by others known and unknown to
the Grand Jury, did knowingly conduct and attempt to conduct the financial
transaction described below, affecting interstate commerce and foreign commerce,
which involved the proceeds of a specified unlawful activity, that is, wire fraud, a

violation of Title 18, United States Code, Section 1343, knowing that the transaction
Case 4:19-cr-00909 Document1 Filed on 12/18/19 in TXSD Page 2 of 3

was designed in whole and in part to conceal and disguise the nature, location,
source, ownership, and control of the proceeds of said specified unlawful activity,
and that while conducting and attempting to conduct such financial transaction knew
that the property involved in the financial transaction, represented the proceeds of

some form of unlawful activity, as follows:

 

COUNT | DATE FINANCIAL TRANSACTION

 

l 7/3/2017 | Wire transfer into Chase account ending in 7671 in the
amount of $5,000.00

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 2.

NOTICE OF FORFEITURE
(18 U.S.C. § 982(a)(1))

Pursuant to Title 18, United States Code, Section 982(a)(1), the United States
gives notice to the defendant,
JIMMY ORTIZ,
that upon conviction of any of the offenses charged in Count One of the Information,
all property, real or personal, involved in money laundering offenses or traceable to

such property, is subject to forfeiture.
Case 4:19-cr-00909 Document1 Filed on 12/18/19 in TXSD Page 3 of 3

Money Judgment and Substitute Assets
The United States gives notice that it will seek a money judgment against the
defendant. In the event that one or more conditions listed in Title 21, United States
Code, Section 853(p) exist, the United States will seek to forfeit any other property

of the defendant up to the amount of the money judgment.

RYAN K. PATRICK
UNITED STATES ATTORNEY

Rodgffo Ramirez
Assistant United States Attorney
